Fourth Court of Appeals
                                           San Antonio, Texas
                                     MEMORANDUM OPINION

                                               No. 04-21-00505-CV

                                      IN THE INTEREST OF J.A.D.B.

                      From the 288th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2020PA00164
                     Honorable Charles E. Montemayor, Associate Judge Presiding

Opinion by:       Liza A. Rodriguez, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 20, 2022

AFFIRMED

           This is an accelerated appeal from a Final Order in Suit Affecting the Parent-Child

Relationship. 1 In the trial court, the Texas Department of Family and Protective Services sought

termination of the parent-child relationship between eleven-year-old J.A.D.B. and his parents.

After a bench trial, the court named (1) the Department as permanent managing conservator of

J.A.D.B., and (2) the parents as possessory conservators of J.A.D.B. The parents were also ordered

to pay child support. Appellant Mother timely filed a notice of appeal.

           Appellant Mother’s court-appointed appellate attorney has filed a brief containing a

professional evaluation of the record and demonstrating that there are no arguable grounds to be


1
 To protect the privacy of the parties in this case, we identify the children and the parents by their initials. See TEX.
FAM. CODE § 109.002(d).
                                                                                       04-21-00505-CV


advanced. Counsel concluded that the appeal is frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). See In re P.M., 520 S.W.3d 24, 27 n.10

(Tex. 2016) (per curiam) (applying Anders procedures in appeal from order terminating parental

rights). Counsel certified that he sent Appellant Mother a copy of the brief and a letter informing

her of her right to review the record and file her own brief. Counsel also provided appellant a form

to use to request access to the record. See Kelly v. State, 436 S.W.3d 313, 320 (Tex. Crim. App.

2014); In re P.M., 520 S.W.3d at 27. This court then set a deadline for appellant to file a pro se

brief. Appellant Mother did not request access to the record or file a pro se brief.

       We have reviewed the record and the attorney’s Anders brief, and we agree with counsel

that the appeal is without merit. Therefore, we affirm the trial court’s order.

       Counsel filed a motion to withdraw in conjunction with his Anders brief. We deny

counsel’s motion to withdraw because it does not assert any ground for withdrawal apart from

counsel’s conclusion that the appeal is frivolous. See In re P.M., 520 S.W.3d at 27; In re A.M., 495

S.W.3d 573, 583 (Tex. App.—Houston [1st Dist.] 2016, pet. denied). Counsel’s duty to his client

extends through the exhaustion or waiver of all appeals, including the filing of a petition for review

in the Texas Supreme Court. See TEX. FAM. CODE § 107.016; In re P.M., 520 S.W.3d at 27. After

this court has rendered its decision, appointed counsel’s obligations to his client may be satisfied

by filing a petition for review that satisfies the standards for an Anders brief. In re P.M., 520

S.W.3d at 27-28 & n.14.

                                                   Liza A. Rodriguez, Justice




                                                 -2-